Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-15, 17-20 are allowed.
This action is responsive to the Amendment filed on 3/15/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021has been entered. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach receiving … unstructured document and a structured document …including content extracted from the unstructured document and coordinate position information in the unstructured document associated with the extracted content;…rendering the unstructured document in a first pane;…generating a graphical rendering of the structured document defining the unstructured document in a second pane… comprising a structure in which the content extracted from the unstructured document and included in the structured document is displayed in a hierarchical format, wherein the hierarchical format comprises a navigation tree in which the content extracted from the unstructured document is illustrated with parent-child relationships in the navigation tree and wherein each entry in the navigation tree is linked to coordinate position information in the unstructured document such that user selection of an entry in the navigation tree causes the unstructured document to be rendered to display content at the linked coordinate position information associated with the selected entry.

An updated search revealed:
prior art that teaches simultaneously displaying data-entry fields with corresponding image regions, but is not directed towards structured, and
prior art that teaches displaying unstructured and structured document simultaneously, but is silent regarding hierarchical tree structure of a structured document.
However updated search did not reveal any other prior art teaching receiving … unstructured document and a structured document …including content extracted from the unstructured document and coordinate position information in the unstructured document associated with the extracted content;…rendering the unstructured document in a first pane;…generating a graphical rendering of the structured document defining the unstructured document in a second pane… comprising a structure in which the content extracted from the unstructured document and included in the structured document is displayed in a hierarchical format, wherein the hierarchical format comprises a navigation tree in which the content extracted from the unstructured document is illustrated with parent-child relationships in the navigation tree and wherein each entry in the navigation tree is linked to coordinate position information in the unstructured document such that user selection of an entry in the navigation tree causes the unstructured document to be rendered to display content at the linked coordinate position information associated with the selected entry.

(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given by Michael Lew (Reg No 71075) via email on 3/19/2022, after telephonic discussion on 3/18/2022. Email correspondence has been attached to this Notice of Allowance. 
	The application has been amended as follows:

Amendments to the Claims:

Please cancel claims 2, 9 and 16.

Replace the entire claim 1 with the following:
1. (Amended) A method for presenting information extracted from an unstructured document, comprising: 
receiving the unstructured document and a structured document defining the unstructured document including content extracted from the unstructured document and coordinate position information in the unstructured document associated with the extracted content; 
rendering the unstructured document in a first pane; 
generating a graphical rendering of the structured document defining the unstructured document in a second pane, the graphical rendering comprising a structure in which the content extracted from the unstructured document and included in the structured document is displayed in a hierarchical format, wherein the hierarchical format comprises a navigation tree in which the content extracted from the unstructured document is illustrated with parent-child relationships in the navigation tree and wherein each entry in the navigation tree is linked to coordinate position information in the unstructured document such that user selection of an entry in the navigation 
linking each element in the structured document to the rendered unstructured document based on coordinate position information included in the structured document.  

Replace the entire claim 3 with the following:
3. (Amended) The method of claim 1, wherein: 
the associated coordinate position information comprises positional information defining a bounding box in the unstructured document and associated with the selected entry.  

Replace the entire claim 4 with the following:
4. (Amended) The method of claim 3, further comprising: 
rendering one or more visual effects on the displayed content in the unstructured document based on the positional information defining the bounding box containing the selected entry.  

Replace the entire claim 5 with the following:
5. (Amended) The method of claim 1, further comprising: 
receiving an indication that the selected entry in the structured document includes an inaccurate value and a corrected value for the selected entry; and 
editing the structured document to replace the inaccurate value with the corrected value.  

Replace the entire claim 6 with the following:
6. (Amended) The method of claim 1, further comprising: 

adding the first content to the structured document.  

Replace the entire claim 7 with the following:
7. (Amended) The method of claim 6, wherein adding the first content to the structured document comprises: 
identifying, in the unstructured document, a location associated with the first content; 
based on the identified location, identifying a location of the first content in one or more intermediate documents; and 
adding a flattened text item to the structured document including the first content and the identified location in the unstructured document and the one or more intermediate documents.  

Replace the entire claim 8 with the following:
8. (Amended) A system comprising: 
a processor; and 
a memory having instructions stored thereon which, when executed by the processor, performs an operation for presenting information extracted from an unstructured document, the operation comprising: 
receiving the unstructured document and a structured document defining the unstructured document including content extracted from the unstructured document and coordinate position information in the unstructured document associated with the extracted content, 
rendering the unstructured document in a first pane, 

linking each element in the structured document to the rendered unstructured document based on coordinate position information included in the structured document.  

Replace the entire claim 10 with the following:
10. (Amended) The system of claim 8, wherein: 
the associated coordinate position information comprises positional information defining a bounding box in the unstructured document and associated with the selected entry.  

Replace the entire claim 11 with the following:
11. (Amended) The system of claim 10, wherein the operation further comprises: 
rendering one or more visual effects on the displayed content in the unstructured document based on the positional information defining the bounding box containing the selected entry.  

Replace the entire claim 12 with the following:

receiving an indication that the selected entry in the structured document includes an inaccurate value and a corrected value for the selected entry; and 
editing the structured document to replace the inaccurate value with the corrected value.  

Replace the entire claim 13 with the following:
13. (Amended) The system of claim 8, wherein the operation further comprises: 
receiving an indication that a first content was not extracted from the unstructured document, the indication including a selection of textual content in the unstructured document; and 
adding the first content to the structured document.  

Replace the entire claim 14 with the following:
14. (Amended) The system of claim 13, wherein adding the first content to the structured document comprises: 
identifying, in the unstructured document, a location associated with the first content; 
based on the identified location, identifying a location of the first content in one or more intermediate documents; and 
adding a flattened text item to the structured document including the first content and the identified location in the unstructured document and the one or more intermediate documents.  

Replace the entire claim 15 with the following:
15. (Amended) A non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, performs an operation for presenting information extracted from an unstructured document, comprising: 

rendering the unstructured document in a first pane; 
generating a graphical rendering of the structured document defining the unstructured document in a second pane, the graphical rendering comprising a structure in which the content extracted from the unstructured document and included in the structured document is displayed in a hierarchical format, wherein the hierarchical format comprises a navigation tree in which the content extracted from the unstructured document is illustrated with parent-child relationships in the navigation tree and wherein each entry in the navigation tree is linked to coordinate position information in the unstructured document such that user selection of an entry in the navigation tree causes the unstructured document to be rendered to display content at the linked coordinate position information associated with the selected entry, and 
linking each element in the structured document to the rendered unstructured document based on coordinate position information included in the structured document.  

Replace the entire claim 17 with the following:
17. (Amended) The non-transitory computer-readable medium of claim 15, wherein: 
the associated coordinate position information comprises positional information defining a bounding box in the unstructured document and associated with the selected entry, and 
the operation further comprises rendering one or more visual effects on the displayed content in the unstructured document based on the positional information defining the bounding box containing the selected entry.  

Replace the entire claim 18 with the following:

receiving an indication that the selected entry in the structured document includes an inaccurate value and a corrected value for the selected entry; and 
editing the structured document to replace the inaccurate value with the corrected value.  

Replace the entire claim 19 with the following:
19. (Amended) The non-transitory computer-readable medium of claim 15, wherein the operation further comprises: 
receiving an indication that a first content was not extracted from the unstructured document, the indication including a selection of textual content in the unstructured document; and 
adding the first content to the structured document.  

Replace the entire claim 20 with the following:
20. (Amended) The non-transitory computer-readable medium of claim 19, wherein adding the relevant content to the structured document comprises: 
identifying, in the unstructured document, a location associated with the first content; 
based on the identified location, identifying a location of the first content in one or more intermediate documents; and 
adding a flattened text item to the structured document including the first content and the identified location in the unstructured document and the one or more intermediate documents.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Banaszak (US 20200159989 A1) teaches simultaneously displaying data-entry fields with corresponding image regions, but is not directed towards structured documents (cited in PTO_892 form dated 1/7/2021).
Chellapilla (US 20040181749 A1) teaches displaying unstructured and structured document simultaneously, but is silent regarding hierarchical tree structure of a structured document (cited in PTO_892 form dated 1/7/2021).
Nuggehalli (US 20130230246 A1, US 20130232040 A1) teach simultaneously displaying data-entry fields with corresponding image regions, but is not directed towards structured documents (cited in PTO_892 form dated 1/7/2021).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178